Title: To James Madison from Thomas Jefferson, 24 January 1796
From: Jefferson, Thomas
To: Madison, James


Letter not found. 24 January 1796. Acknowledged in JM to Jefferson, 7 Feb. 1796; mentioned in Jefferson’s Epistolary Record (DLC: Jefferson Papers) and in JM to Jefferson, 10 Apr. 1824 (DLC). Acknowledges JM’s letters of 27 Dec. 1795 and 10 Jan. 1796. Asks JM to make some inquiries in Philadelphia, to inform Jefferson weekly of governmental proceedings, and to send certain pamphlets. Requests copies of the correspondence of Jefferson and Jay. Encloses copies of Jefferson to George Wythe, 16 Jan. 1796 (DLC; printed in Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of
          Thomas Jefferson (10 vols.; New York, 1892–99)., 7: 52–55), and “A statement of the Volumes of the Laws of Virginia, Manuscript & Printed in my possession,” 13 Jan. 1796 (DLC).
